           Case 1:17-vv-01051-UNJ Document 27 Filed 10/02/18 Page 1 of 7




     In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: September 7, 2018

*************************
HAZEL PALM,                *                                            UNPUBLISHED
                           *
                           *                                            No. 17-1051V
                           *
               Petitioner, *                                            Special Master Gowen
v.                         *
                           *                                            Joint Stipulation; Influenza (Flu);
SECRETARY OF HEALTH        *                                            Guillain-Barre Syndrome (“GBS”);
AND HUMAN SERVICES,        *                                            Polymyositis; Significant
                           *                                            Aggravation.
               Respondent. *
*************************

William E. Cochran, Jr., Black McLaren, et al., PC, Memphis, TN, for petitioner.
Glenn A. MacLeod, United States Department of Justice, Washington, DC, for respondent.

                                     DECISION ON STIPULATION1

        On August 3, 2017, Hazel Palm (“Petitioner”) filed a petition in the National Vaccine
Injury Compensation Program (“Program”).2 Petition, ECF No. 1. Petitioner alleged that as a
result of receiving the influenza (“flu”) vaccination on October 23, 2014, she suffered Guillain-
Barré Syndrome (“GBS”) or, in the alternative, developed polymyositis that was caused-in-fact or
significantly aggravated by the vaccination. Id. at 1.

        On September 7, 2018, the parties filed a joint stipulation in which they stated that a
decision should be entered awarding compensation to petitioner. Stipulation for Award, ECF No.
22. Respondent denied that the flu vaccine caused petitioner to suffer GBS, and/or caused or
significantly aggravated polymyositis or any other injury. Id. at ¶ 6.
1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42
U.S.C.A. § 300aa.
           Case 1:17-vv-01051-UNJ Document 27 Filed 10/02/18 Page 2 of 7



        Maintaining their above-stated positions, the parties nevertheless now agree that the issues
between them shall be settled and that a decision should be entered awarding compensation to
petitioner according to the terms of the joint stipulation attached hereto as Appendix A.

         The joint stipulation awards:

              a. A lump sum of $790.78, which amount represents reimbursement of a lien
                 for services provided to petitioner, in the form of a check payable jointly to
                 petitioner and

                                    Commonwealth of Pennsylvania
                                    Bureau of Program Integrity
                                    Division of Third Party Liability
                                    Recovery Section
                                    Post Office Box 8486
                                    Harrisburg, PA 17105-8486

                        Petitioner agrees to endorse this payment to the Commonwealth of
                        Pennsylvania; and

              b. A lump sum of $15,000.00, which amount represents compensation for all
                 remaining elements of damages available to petitioner under 42 U.S.C. §
                 300aa-15(a), in the form of a check payable to petitioner.

      I find the stipulation reasonable and I adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.

                                                           2
Case 1:17-vv-01051-UNJ Document 27 Filed 10/02/18 Page 3 of 7
Case 1:17-vv-01051-UNJ Document 27 Filed 10/02/18 Page 4 of 7
Case 1:17-vv-01051-UNJ Document 27 Filed 10/02/18 Page 5 of 7
Case 1:17-vv-01051-UNJ Document 27 Filed 10/02/18 Page 6 of 7
Case 1:17-vv-01051-UNJ Document 27 Filed 10/02/18 Page 7 of 7
